DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: EB in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16, 31, and 36 are objected to because of the following informalities:  
Claim 16 line 9 should read “the underside of the semitrailer” for the purpose of consistency.
Claim 31 line 2 should read “a sleeve” for the purpose of consistency. 
Claim 36 line 5 should read “slidably mounting the coupling component” or “slidable mounting of the coupling component” for the purpose of grammatical accuracy.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 18: It is unclear what the ratio recited in the claim as “between a rectilinear extending portion of the rail and a partially circularly extending portion” is referring to. It is unclear if the ratio is referring to lengths of structures, widths of structures, space between structures, or something else. 
In regards to claim 19 and 20: The claims are indefinite due to their dependence upon claim 18 and also because they recite the same indefinite ratio as recited in claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 22, 27-30, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fliegl (DE 202014006186 U1).
In regards to claim 16: Fliegl teaches a cantilevered coupling component (100) for an interface area between a semitrailer and a tractor unit (Paragraph 0010), configured to be releasably connected to one another in the interface area via a pin element (150), comprising: a pin-side connection area (140) for pivotably mounting the coupling component on the pin element (Paragraph 0033); and a rail-side connection area (Side that connects to vehicle frame 210, seen best in Figure 4) for a slidable mounting of the coupling component on a rail of the semitrailer following a direction of translation, wherein the rail and the coupling component are mounted on an underside of the semitrailer, and wherein the rail (110 and 120) includes a web (118) which protrudes from an underside of the semitrailer and/or as a groove which is recessed into the underside of the semitrailer (Paragraph 0062).
In regards to claim 17: The coupling component according to claim 16 is taught by Fliegl. Fliegl further teaches wherein the rail runs at least partially in a rectilinear line and/or in a partial circle (See Figure 2).
In regards to claim 22: The coupling component of claim 16 is taught by Fliegl. Fliegl further teaches wherein a coupling structure and/or a slide element for connection to the rail is arranged in the rail-side connection area (112 and 122, Paragraph 0048). 
In regards to claim 27: The coupling component of claim 22 is taught by Fliegl. Fliegl further teaches wherein the coupling component, the slide element and/or the rail are dimensionally variable for increasing the potential range of pivoting (Paragraph 0009).
In regards to claim 28: The coupling component of claim 27 is taught by Fliegl. Fliegl further teaches wherein the coupling component, the slide element and/or the rail is extendable (Paragraph 0009).
In regards to claim 29: The coupling component of claim 16 is taught by Fliegl. Fliegl further teaches wherein the rail, the coupling component and/or the slide element includes multiple pieces (Figure 6).
In regards to claim 30: The coupling component of claim 16 is taught by Fliegl. Fliegl further teaches wherein the pin-side connection area has a sleeve configured to connect to the pin element (Paragraph 0069).
In regards to claim 34: The coupling component according to claim 16 is taught by Fliegl. Fliegl further teaches a device for extending a line (Paragraph 0012).
In regards to claim 36: Fliegl teaches a method for mounting a coupling component (100) for upgrading a semitrailer, comprising:
providing a coupling component (100) having a pin-side connection area (140) for pivotably mounting the coupling component on a pin element (150), and a rail-side connection area (Side that connects to vehicle frame 210, seen best in Figure 
mounting the rail and the coupling component on an underside of the semitrailer, the coupling component being connected to the pin element and the rail (Paragraph 0062);
wherein the rail includes a web (118) which protrudes from the underside of the semitrailer and/or as a groove which is recessed into the underside of the semitrailer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fliegl in view of Johnson (US 5566963). The coupling component according to claim 16 is taught by o. However, Johnson teaches a fifth wheel hitch that allows a pivot angle of 90o in both directions (180o) (Column 4 lines 41-44, See also Figure 12B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling component of Fliegl to pivot at an angle of at least 145o to 180o degrees as in Johnson so as to allow a greater flexibility of the towing vehicle to make turns and maneuver thereby increasing the usability of the vehicle in a variety of situations. 
Claims 18, 19, 23, 24, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Fliegl.
In regards to claims 18 and 19: The coupling component according to claim 17 is taught by Fliegl. Fliegl does not explicitly teach a ration between a rectilinearly extending portion of the rail and a partially circularly extending portion being between 0.1 and 0.6 or 0.2 and 0.5. However, Fliegl teaches the structure of a rectilinearly extending portion and a partially circularly extending portion (See Figure 5). 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A.
In the instant case, merely adjusting the ratio between the two portions does not result in a materially different structure that operates differently from that of Fliegl, therefore, it is considered obvious to optimize and adjust the ratio between the two portions. 
In regards to claims 23 and 24: The coupling component according to claim 16 is taught by Fliegl. Fliegl does not explicitly teach wherein a ratio of a first side length, which the coupling component, the slide element, or the rail has in a retracted state to a second side length which the coupling component, the slide element, or the rail has in an extended state, is between 0.1 and 0.6 or 0.2 and 0.55. However: 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A.
In the instant case, merely adjusting the ratio between two structures does not result in an overall materially different structure that operates differently from that of Fliegl. Therefore, it is considered obvious to optimize and adjust the ratio between the two structures.
In regards to claims 31 and 32: The coupling component according to claim 16 is taught by Fliegl. Fliegl does not explicitly teach wherein a ratio between a sleeve width of the sleeve in the pin-side connection area and a pin length is between 0.1 and 0.5 or 0.25 and 0.48. However: 
Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.") See MPEP 2144.05 Paragraph II.A.
In the instant case, merely adjusting the ratio between two structures does not result in an overall materially different structure that operates differently from that of Fliegl. Therefore, it is considered obvious to optimize and adjust the ratio between the two structures.
Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fliegl in view of Temple (US 2011/0037241 A1).
In regards to claim 26:  The coupling component of claim 16 is taught by Fliegl. Fliegl fails to teach wherein the coupling component is configured to automatically couple the tractor unit and the semitrailer. However, Temple teaches automatic coupling for a tractor-trailer combination (Title). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
In regards to claim 35: Fliegl teaches a system for coupling a tractor unit and a semitrailer, comprising: 
a rail (110 and 120), and 
a coupling component (100) configured to be mounted pivotably on a pin element (150) of the semitrailer via a pin-side connection area (140) and displaceably along a translation direction on the rail with a rail-side connection area (Side that connects to vehicle frame 210, seen best in Figure 4), wherein the rail and the coupling component are mounted on an underside of the semitrailer (Paragraph 0062), wherein the rail includes a web (118) which protrudes from the underside of the semitrailer and/or as a groove which is recessed into the underside of the semitrailer. 
Fliegl fails to teach wherein the coupling component is configured to automatically couple the tractor unit and the semitrailer. However, Temple teaches automatic coupling for a tractor-trailer combination (Title). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have the coupling component of Fliegl be automatic as in Temple so as to increase the ease of usability for a user. 
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 25 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 20: The prior art fails to explicitly teach a ratio of the two portions being between 0.35 and 0.48. Furthermore, Paragraph 0007 of the instant specification provides specific reasoning as to why a ratio of between 0.35 and 0.48 is particularly beneficial.  
In regards to claim 25: The prior art fails to explicitly teach the ratios between the elements in claim 23 being between 0.41 and 0.49. Furthermore, Paragraph 0017 of the instant specification provides specific reasoning as to why a ratio of between 0.41 and 0.49 is particularly beneficial. 
In regards to claim 33: The prior art fails to teach wherein a ratio between a sleeve width and pin length is between 0.35 and 0.45. Furthermore, Paragraph 0021 of the instant specification provides specific reasoning as to why a ratio of between 0.35 and 0.45 is particularly beneficial. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirk (US 2015/0008656 A1) teaches a fifth wheel hitch with rectilinearly extending rail portions, Alguera (US 2010/0059967 A1) teaches a connector bracket for a semitrailer of a semitrailer truck, Arnett (US 3109669) teaches an automatic safety latch for a fifth wheel hitch, Connors (US 1976255) teaches a fifth wheel coupling mechanism with a partial circle and rectilinearly extending rails.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.R.H./Examiner, Art Unit 3611          


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611